Case 1:19-cv-00166-MAC Document1 Filed 04/04/19 Page 1of5 PagelID#: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TEXAS

BROWNE AND BROWNE
Scott W. Browne

2380 Eastex Freeway
Beaumont, TX 77703

TBL# 00796263

THE YOES LAW FIRM
STUART C. YOES

3535 Calder, Suite 235
Beaumont, Texas 77706
TBL#00798605

Attorneys for Plaintiff

 

NORMA BROWN

Plaintiff,

vs.
COMPLAINT AND JURY DEMAND
JUSTIN PETRY, AND UNITED
STATES POSTAL SERVICE,

SS OR oa as aes aa ee

Defendants,

 

Plaintiff NORMA BROWN, residing at 3255 Timberwood Lane, County of Jefferson, State of
Texas, by way of complaint against the Defendants say:

I.
JURISDICTION

1. At all times relevant herein, the Plaintiff Norma Brown was a residents of the State of
Texas residing at the above location.
2. At all times relevant herein, upon information and belief, the individual Defendant,

Justin Petry, was a resident of the State of Texas.
Case 1:19-cv-00166-MAC Document1 Filed 04/04/19 Page 2 of 5 PagelID#: 2

3. At all times relevant herein, the public entity Defendant, that being the United States Postal
Service, was organized under the laws of the United States Government.
4. Jurisdiction is proper within this United States District Court for the Eastern District of

Texas, pursuant to 28 U.S.C. Sec. 1346(b)(1).

Il.
FACTS
1. On or about August 1, 2016, the Plaintiff Norma Brown was the operator of a motor vehicle
owned by Annie Lee Watson.
2. On the same date and time, Defendant Justin Petry was in the course and scope of his

employment with the US Postal Service and was the operator of a motor vehicle owned by Defendant US
Postal Service located at 3501 Avenue A, Beaumont, Texas, 77705.

3. At the same time and place, while the vehicles operated by the Plaintiff NormaBrown and
Defendant Petry approaching the intersection of 2100 block of Calder Avenue and the 500 Block of 5" Street
in Beaumont, Jefferson County, Texas, Defendant Petry failed to yield the right of way at a stop sign thus
striking the vehicle driven by Plaintiff Norma Brown.

4, As a result of the motor vehicle incident of August 1, 2016, Plaintiff Norma Brown was
injured.

5. On or about February 20, 2018, counsel for Plaintiff forwarded a letter of representation to
the United States Postal Service Legal Department at 1720 Market Street, Room 2400, St. Louis, Missouri
63155-9948 advising that Plaintiff Brown had suffered personal injuries as a result of the negligence of an
employee of the US Postal Service.

6. A response from the US Postal Service was sent on March 6, 2018, to Plaintiff's attorney.

i In the letter dated February 20, 2018, counsel for Plaintiff pursuant to 39 C.R.R. Part 912,
Case 1:19-cv-00166-MAC Document1 Filed 04/04/19 Page 3 of 5 PageID#: 3

included a Standard Form 95 for the filing of a Federal Tort Claim that was contained in the letter
delivered to United States Postal Service Legal Department at 1720 Market Street, Room 2400, St. Louis,
Missouri 63155-9948. The information requested on Standard Form 95 was provided.

8. By letter of February 20, 2018, and in response to question #2 on Standard Form 95,
Defendant US Postal Service was advised that Scott W. Browne of Browne and Browne, Attorneys at Law
LLP represented the Plaintiff Norma Brown with respect to the motor vehicle accident of August 1,
2016.

9. In the letter dated March 6, 2018, received from Brittany Lindsay, Tort Claim
Adjudicator, US Postal Service, Law Department, National Tort Center, advising that the matter had
been assigned to her office. This letter addressed the personal injury claim of the Plaintiff Norma

Brown.

Ill.
COUNT ONE

1. On or about August 1, 2016, the Plaintiff Norma Brown was operator of a motor vehicle
owned by Annie Lee Watson proceeding in a easterly direction in the 500 block of 5" Street in the
City of Beaumont, Jefferson County, Texas.

2. At the same time and place, Defendant Justin Petry residing at 1650 East Lucas in the City
of Beaumont, Jefferson County, Texas, was the operator of a motor vehicle owned by Defendant United
States Postal Service whose address is 3501 A Avenue, Beaumont, Jefferson County, Texas, that was
traveling in a southbound on Calder Avenue in the City of Beaumont, Jefferson County, Texas.

3. At all times relevant hereto, Defendant Justin Petry operated his motor vehicle as an agent,
servant and/or employee of Defendant United State Postal Service.

4, At all times relevant hereto, the actions of Defendant Justin Petry shall be deemed to be the
Case 1:19-cv-00166-MAC Document1 Filed 04/04/19 Page 4of5 PagelID#: 4

actions of Defendant United States Postal Service.

5. At the relevant time and place, the Defendant Justin Petry operated his vehicle in a careless
and negligent manner, resulting in the Defendants’ vehicle colliding with the side of the motor vehicle
driven by the Plaintiff Norma Brown.

6.  Asaresult of the negligence of Defendant Justin Petry, the Plaintiff Norma Brown sustained

severe and permanent personal injuries.

WHEREFORE, Plaintiff Norma Brown demands judgment against Defendants Justin Petry and the
United States Postal Service jointly, severally or in the alternative, for damages, including but not limited
to pain, suffering and disability, loss of earning capacity, emotional distress and/or medical bills, all of
which are anticipated to continue into the future as well as, interest and costs of suit.

IV.
DESIGNATION OF TRIAL COUNSEL i

Scott W. Browne Esq. is hereby designated as trial counsel in this matter.

Vv.
JURY DEMAND |

Plaintiffs hereby demand a trial by jury.

VI.
CERTIFICATION

No other party should presently be joined in this action.
Date:

Case 1:19-cv-00166-MAC Document1 Filed 04/04/19 Page 5of5 PageID#: 5

C7

Respectfully submitted,

BROWNE & BROWNE

SCOTT W. BROWNE

2380 Eastex Freeway
Beaumont, TX 77703

(409) 898-2123 Telephone

(409) 898-2126 Facsimile

TBL# 00796263
vonnie@browneandbrowne.com

And

THE YOES LAW FIRM

 

By: Sy oe = wl 7

STUART C. YOES-
TBL#00798605

3535 Calder, Suite 235
Beaumont, Texas 77706
(409) 833-2352 Telephone
(409) 838-5577 Facsimile

scy@yoeslawfirm.com

ATTORNEYS FOR PLAINTIFFS
